Mr. Presiding Justice Harker delivered the opinion of the court. The rights of the parties to this suit must be determined by the terms of the written contract entered into on the 28th day of January, 1899. We can not resort to extrinsic evidence for the purpose of reading into the contract what does not appear there. The language employed with reference to appellant’s undertaking is not of such doubtful character as to justify an inquiry into surrounding circumstanced and prior negotiations to discover the intention of the parties. The only obligation resting upon appellant was to pay appellee “ for all ice delivered as per terms of this contract at a rate of $3.50 per ton.” And such delivery was to be “ at such times and in such quantities as directed by the superintendent,” of appellant. The agreement of appellee to furnish appellant all the ice it might require for icing its refrigerator cars, except cars loaded by the Arthur Jordan Company, was purely unilateral. Appellee agreed to furnish for a specified price all the ice which appellant might require at Barry, except for cars used by the Arthur Jordan Company, but appellant did not agree to take all that might be required by it. The contract being unilateral except as to the payment of $3.50 for such ice as should be delivered, was of no binding force upon appellant except as to the thirteen and one-half tons received. American Cotton Oil Co. v. Kirk, 63 Fed. Rep. 791; Morrow v. Southern Express Co., 101 Ga. 810; Savannah Ice Co. v. American Refrigerator Transit Co., 35 S. E. Rep. 280. The last case is exactly in point, as the same contract substantially was before the court for construction. In that case the ice company had refused to supply the ice required and the car company recovered damages in the trial court. On appeal to the Supreme Court, the judgment was reversed, the court saying, on the feature of the case here considered, “ The within instrument declared upon is, apparently, open to the objection that the contract therein set forth is purely unilateral. If so, it never became binding: on the defendant.” In support of the construction contended for by appellee, The National Furnace Co. v. Keystone Manufacturing Co., 110 Ill. 427, and The Minnesota Lumber Co. v. Whitebreast Coal Co., 160 Ill. 85, are cited. The contracts involved in those cases differ very materially from-this one. In the first case, the Rational Furnace Company agreed to sell and deliver all the pig iron needed by the Keystone Manufacturing Company in its business, during the then ensuing year, at $22.35 per ton, and the Keystone Manufacturing Company, on its part, agreed to take its year’s supply of pig iron from the Rational Furnace Company and pay therefor $22.35 per ton. In the other case, the Whitebreast Coal Company agreed to furnish to the Minnesota Lumber Company all its requirements for anthracite coal for the ensuing season at a stipulated price per ton, and the Minnesota Lumber Company, on its part, agreed to buy all the requirements of coal, for the season, from the lumber company and pay the stipulated price. In the contract before us, appellant did not agree to take its requirements of ice from appellee for the ensuing year. The contract had the effect merely to bind it to pay .$3.50 per ton for such ice as should be ordered and delivered to it. Further than that, it had no binding force for want of mutuality. It is clear, therefore, that the judgment, except as to the $47.25, must be reversed. The judgment of the court below will be reversed except as to costs, and the clerk of this court will enter judgment in favor of appellee for $47.25, and against him for the costs of this court.